
	
		II
		110th CONGRESS
		1st Session
		S. 1285
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Durbin (for himself,
			 Mr. Specter, Mr. Feingold, and Mr.
			 Obama) introduced the following bill; which was read twice and
			 referred to the Committee on Rules and
			 Administration
		
		A BILL
		To reform the financing of Senate
		  elections, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Fair Elections Now
			 Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Fair elections
				financing of Senate election campaigns
					Subtitle A—Fair elections financing program
					Sec. 101. Findings and declarations.
					Sec. 102. Eligibility
				requirements and benefits of fair elections financing of Senate election
				campaigns.
						TITLE V—Fair elections financing of Senate election
				  campaigns
						Sec. 501.
				  Definitions.
						Sec. 502. Senate Fair Elections
				  Fund.
						Sec. 503. Eligibility for allocations from the
				  Fund.
						Sec. 504. Seed money contribution
				  requirement.
						Sec. 505. Qualifying contribution
				  requirement.
						Sec. 506. Contribution and expenditure
				  requirements.
						Sec. 507. Debate
				  requirement.
						Sec. 508. Certification by
				  Commission.
						Sec. 509. Benefits for participating
				  candidates.
						Sec. 510. Allocations from the
				  Fund.
						Sec. 511. Payment of fair fight
				  funds.
						Sec. 512. Administration of the Senate fair elections
				  system.
						Sec. 513. Violations and
				  penalties.
					Sec. 103. Reporting
				requirements for nonparticipating candidates.
					Sec. 104. Modification of electioneering communication
				reporting requirements.
					Sec. 105. Limitation
				on coordinated expenditures by political party committees with participating
				candidates.
					Sec. 106.
				Audits.
					Subtitle B—Senate Fair Elections Fund Revenues
					Sec. 111. Deposit of proceeds from recovered spectrum
				auctions.
					Subtitle C—Fair Elections Review Commission
					Sec. 121. Establishment of Commission.
					Sec. 122. Structure and membership of the
				commission.
					Sec. 123. Powers of the Commission.
					Sec. 124. Administration.
					Sec. 125. Authorization of appropriations.
					Sec. 126. Expedited consideration of Commission
				recommendations.
					TITLE II—Voter
				information
					Sec. 201. Broadcasts relating to candidates.
					Sec. 202. Political advertisement vouchers for participating
				candidates.
					Sec. 203. FCC to prescribe standardized form for reporting
				candidate campaign ads.
					Sec. 204. Limit on
				Congressional use of the franking privilege.
					TITLE
				III—Responsibilities of the Federal Election Commission
					Sec. 301. Petition
				for certiorari.
					Sec. 302. Filing by
				Senate candidates with Commission.
					Sec. 303. Electronic filing of FEC reports.
					TITLE IV—Miscellaneous
				provisions
					Sec. 401.
				Severability.
					Sec. 402. Review of
				constitutional issues.
					Sec. 403. Effective
				date.
				
			IFair elections financing of Senate election
			 campaigns
			AFair elections financing program
				101.Findings and declarations
					(a)Undermining of democracy by campaign
			 contributions from private sourcesThe Senate finds and declares that the
			 current system of privately financed campaigns for election to the United
			 States Senate has the capacity, and is often perceived by the public, to
			 undermine democracy in the United States by—
						(1)creating a conflict of interest, perceived
			 or real, by encouraging Senators to accept large campaign contributions from
			 private interests that are directly affected by Federal legislation;
						(2)diminishing or giving the appearance of
			 diminishing a Senator's accountability to constituents by compelling
			 legislators to be accountable to the major contributors who finance their
			 election campaigns;
						(3)violating the democratic principle of
			 one person, one vote and diminishing the meaning of the right to
			 vote by allowing monied interests to have a disproportionate and unfair
			 influence within the political process;
						(4)imposing large, unwarranted costs on
			 taxpayers through legislative and regulatory outcomes shaped by unequal access
			 to lawmakers for campaign contributors;
						(5)driving up the cost of election campaigns,
			 making it difficult for qualified candidates without personal wealth or access
			 to campaign contributions from monied individuals and interest groups to mount
			 competitive Senate election campaigns;
						(6)disadvantaging challengers, because large
			 campaign contributors tend to donate their money to incumbent Senators, thus
			 causing Senate elections to be less competitive; and
						(7)burdening incumbents with a preoccupation
			 with fundraising and thus decreasing the time available to carry out their
			 public responsibilities.
						(b)Enhancement of democracy by providing
			 allocations from the Senate Fair Elections FundThe Senate finds and declares that
			 providing the option of the replacement of private campaign contributions with
			 allocations from the Senate Fair Elections Fund for all primary, runoff, and
			 general elections to the Senate would enhance American democracy by—
						(1)eliminating the potentially inherent
			 conflict of interest created by the private financing of the election campaigns
			 of public officials, thus restoring public confidence in the integrity and
			 fairness of the electoral and legislative processes;
						(2)increasing the public’s confidence in the
			 accountability of Senators to the constituents who elect them;
						(3)helping to eliminate access to wealth as a
			 determinant of a citizen’s influence within the political process and to
			 restore meaning to the principle of one person, one vote;
						(4)reversing the escalating cost of elections
			 and saving taxpayers billions of dollars that are (or that are perceived to be)
			 currently allocated based upon legislative and regulatory agendas skewed by the
			 influence of campaign contributions;
						(5)creating a more level playing field for
			 incumbents and challengers by creating genuine opportunities for all Americans
			 to run for the Senate and by encouraging more competitive elections; and
						(6)freeing Senators from the incessant
			 preoccupation with raising money, and allowing them more time to carry out
			 their public responsibilities.
						102.Eligibility requirements and benefits of
			 fair elections financing of Senate election campaignsThe Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following:
					
						VFair elections financing of Senate election
				campaigns
							501.DefinitionsIn this title:
								(1)Allocation from the FundThe term allocation from the
				Fund means an allocation of money from the Senate Fair Elections Fund to
				a participating candidate pursuant to sections 510 and 511.
								(2)Fair elections qualifying
				periodThe term fair
				elections qualifying period means, with respect to any candidate for
				Senator, the period—
									(A)beginning on the date on which the
				candidate files a statement of intent under section 503(a)(1); and
									(B)ending on the date that is 30 days
				before—
										(i)the date of the primary election; or
										(ii)in the case of a State that does not hold a
				primary election, the date prescribed by State law as the last day to qualify
				for a position on the general election ballot.
										(3)Fair elections start dateThe term fair elections start
				date means, with respect to any candidate, the date that is 180 days
				before—
									(A)the date of the primary election; or
									(B)in the case of a State that does not hold a
				primary election, the date prescribed by State law as the last day to qualify
				for a position on the general election ballot.
									(4)FundThe term Fund means the Senate
				Fair Elections Fund established by section 502.
								(5)Immediate familyThe term immediate family
				means, with respect to any candidate—
									(A)the candidate’s spouse;
									(B)a child, stepchild, parent, grandparent,
				brother, half-brother, sister, or half-sister of the candidate or the
				candidate’s spouse; and
									(C)the spouse of any person described in
				subparagraph (B).
									(6)Independent candidateThe term independent candidate
				means a candidate for Senator who is—
									(A)not affiliated with any political party;
				or
									(B)affiliated with a political party
				that—
										(i)in the case of a candidate in a State that
				holds a primary election for Senator, does not hold a primary election for
				Senator; or
										(ii)in the case of a candidate in a State that
				does not hold primary election for Senator, does not have ballot status in such
				State.
										(7)Major party candidate
									(A)In generalThe term major party candidate
				means a candidate for Senator who is affiliated with a major political
				party.
									(B)Major political partyThe term major political party
				means, with respect to any State, a political party of which a candidate for
				the office of Senator, President, or Governor in the preceding 5 years,
				received, as a candidate of that party in such State, 25 percent or more of the
				total number of popular votes cast for such office in such State.
									(8)Minor party candidateThe term minor party candidate
				means a candidate for Senator who is affiliated with a political party
				that—
									(A)holds a primary for Senate nominations;
				and
									(B)is not a major political party.
									(9)Nonparticipating candidateThe term nonparticipating
				candidate means a candidate for Senator who is not a participating
				candidate.
								(10)Participating candidateThe term participating
				candidate means a candidate for Senator who is certified under section
				508 as being eligible to receive an allocation from the Fund.
								(11)Qualifying contributionThe term qualifying
				contribution means, with respect to a candidate, a contribution
				that—
									(A)is in the amount of $5 exactly;
									(B)is made by an individual who—
										(i)is a resident of the State with respect to
				which the candidate is seeking election; and
										(ii)is not prohibited from making a
				contribution under this Act;
										(C)is made during the fair elections
				qualifying period; and
									(D)meets the requirements of section
				505(c).
									(12)Seed money contributionThe term seed money
				contribution means a contribution or contributions by any 1
				individual—
									(A)aggregating not more than $100; and
									(B)made to a candidate after the date of the
				most recent previous election for the office which the candidate is seeking and
				before the date the candidate has been certified as a participating candidate
				under section 508(a).
									502.Senate Fair Elections Fund
								(a)EstablishmentThere is established in the Treasury a fund
				to be known as the Senate Fair Elections Fund.
								(b)Amounts held by FundThe Fund shall consist of the following
				amounts:
									(1)Proceeds from recovered
				spectrumProceeds deposited
				into the Fund under section 309(j)(8)(E)(ii)(II) of the Communications Act of
				1934.
									(2)Excess spectrum user feesAmounts deposited in the Fund under section
				315A(f)(2)(B)(ii) of the Communications Act of 1934.
									(3)Voluntary contributionsVoluntary contributions to the fund.
									(4)Qualifying contributions, penalties, and
				other depositsAmounts
				deposited into the Fund under—
										(A)section 504(2) (relating to limitation on
				amount of seed money);
										(B)section 505(d) (relating to deposit of
				qualifying contributions);
										(C)section 506(c) (relating to exceptions to
				contribution requirements);
										(D)section 509(c) (relating to remittance of
				allocations from the Fund);
										(E)section 513 (relating to violations);
				and
										(F)any other section of this Act.
										(5)Investment returnsInterest on, and the proceeds from, the
				sale or redemption of, any obligations held by the Fund under subsection
				(c).
									(c)InvestmentThe Commission shall invest portions of the
				Fund in obligations of the United States in the same manner as provided under
				section 9602(b) of the Internal Revenue Code of 1986.
								(d)Use of Fund
									(1)In generalThe sums in the Senate Fair Elections Fund
				shall be used to make allocations to participating candidates in accordance
				with sections 510 and 511.
									(2)Insufficient amountsUnder regulations established by the
				Commission, rules similar to the rules of section 9006(c) of the Internal
				Revenue Code shall apply.
									503.Eligibility for allocations from the
				Fund
								(a)In generalA candidate for Senator is eligible to
				receive an allocation from the Fund for any election if the candidate meets the
				following requirements:
									(1)The candidate files with the Commission a
				statement of intent to seek certification as a participating candidate under
				this title during the period beginning on the fair elections start date and
				ending on the last day of the fair elections qualifying period.
									(2)The candidate has complied with the seed
				money contribution requirements of section 504.
									(3)The candidate meets the qualifying
				contribution requirements of section 505.
									(4)Not later than the last day of the fair
				elections qualifying period, the candidate files with the Commission an
				affidavit signed by the candidate and the treasurer of the candidate's
				principal campaign committee declaring that the candidate—
										(A)has complied and, if certified, will comply
				with the contribution and expenditure requirements of section 506;
										(B)if certified, will comply with the debate
				requirements of section 507;
										(C)if certified, will not run as a
				nonparticipating candidate during such year in any election for the office that
				such candidate is seeking; and
										(D)has either qualified or will take steps to
				qualify under State law to be on the ballot.
										(b)General electionNotwithstanding subsection (a), a candidate
				shall not be eligible to receive an allocation from the Fund for a general
				election or a general run off election unless the candidate’s party nominated
				the candidate to be placed on the ballot for the general election or the
				candidate qualified to be placed on the ballot as an independent candidate, and
				the candidate is qualified under State law to be on the ballot.
								504.Seed money contribution
				requirementA candidate for
				Senator meets the seed money contribution requirements of this section if the
				candidate meets the following requirements:
								(1)Separate accountingThe candidate maintains seed money
				contributions in a separate account.
								(2)Limitation on amountThe candidate deposits into the Senate Fair
				Elections Fund or returns to donors an amount equal to the amount of any seed
				money contributions which, in the aggregate, exceed the sum of—
									(A)in the case of an independent candidate,
				the amount which the candidate would be entitled to under section 510(c)(3);
				and
									(B)in the case of any other candidate, the
				amount which the candidate would be entitled to under section 510(c)(1).
									(3)Use of seed moneyThe candidate makes expenditures from seed
				money contributions only for campaign-related costs.
								(4)RecordsThe candidate maintains a record of the
				name and street address of any contributor of a seed money contribution and the
				amount of any such contribution.
								(5)ReportUnless a seed money contribution or an
				expenditure made with a seed money contribution has been reported previously
				under section 304, the candidate files with the Commission a report disclosing
				all seed money contributions and expenditures not later than 48 hours after
				receiving notification of the determination with respect to the certification
				of the candidate under section 508.
								505.Qualifying contribution
				requirement
								(a)In generalA candidate for Senator meets the
				requirement of this section if, during the fair elections qualifying period,
				the candidate obtains a number of qualifying contributions equal to the sum
				of—
									(1)2,000; plus
									(2)500 for each congressional district in
				excess of 1 in the State with respect to which the candidate is seeking
				election.
									(b)Special rule for certain
				candidates
									(1)In generalNotwithstanding subsection (a), in the case
				of a candidate described in paragraph (2), the requirement of this section is
				met if, during the fair elections qualifying period, the candidate obtains a
				number of qualifying contributions equal to 150 percent of the number of
				qualifying contributions that such candidate would be required to obtain
				without regard to this subsection.
									(2)Candidate describedA candidate is described in this paragraph
				if—
										(A)the candidate is a minor party candidate or
				an independent candidate; and
										(B)in the most recent general election
				involving the office of Senator, President, or Governor in the State in which
				the candidate is seeking office, the candidate and all candidates of the same
				political party as such candidate received less than 5 percent of the total
				number of votes cast for each such office.
										(c)Requirements relating to receipt of
				qualifying contributionEach
				qualifying contribution—
									(1)may be made by means of a personal check,
				money order, debit card, or credit card;
									(2)shall be payable to the Senate Fair
				Elections Fund;
									(3)shall be accompanied by a signed statement
				containing—
										(A)the contributor’s name and home
				address;
										(B)an oath declaring that the
				contributor—
											(i)is a resident of the State in which the
				candidate with respect to whom the contribution is made is running for
				election;
											(ii)understands that the purpose of the
				qualifying contribution is to show support for the candidate so that the
				candidate may qualify for public financing;
											(iii)is making the contribution in his or her
				own name and from his or her own funds;
											(iv)has made the contribution willingly;
				and
											(v)has not received any thing of value in
				return for the contribution; and
											(4)shall be acknowledged by a receipt that is
				sent to the contributor with a copy kept by the candidate for the Commission
				and a copy kept by the candidate for the election authorities in the State with
				respect to which the candidate is seeking election.
									(d)Deposit of qualifying
				contributions
									(1)In generalNot later than 21 days after obtaining a
				qualifying contribution, a candidate shall—
										(A)deposit such contribution into the Senate
				Fair Elections Fund, and
										(B)remit to the Commission a copy of the
				receipt for such contribution.
										(2)Deposit of contributions after
				certificationNotwithstanding
				paragraph (1), all qualifying contributions obtained by a candidate shall be
				deposited into the Senate Fair Elections Fund and all copies of receipts for
				such contributions shall be remitted to the Commission not later than—
										(A)in the case of a candidate who is denied
				certification under section 508, 3 days after receiving a notice of denial of
				certification under section 508(a)(2); and
										(B)in any other case, not later than the last
				day of the fair elections qualifying period.
										(e)Verification of qualifying
				contributionsThe Commission
				shall establish procedures for the auditing and verification of qualifying
				contributions to ensure that such contributions meet the requirements of this
				section. Such procedures may provide for verification through the means of a
				postcard or other method, as determined by the Commission.
								506.Contribution and expenditure
				requirements
								(a)General ruleA candidate for Senator meets the
				requirements of this section if, during the election cycle of the candidate,
				the candidate—
									(1)except as provided in subsection (b),
				accepts no contributions other than—
										(A)seed money contributions;
										(B)qualifying contributions made payable to
				the Senate Fair Elections Fund;
										(C)allocations from the Senate Fair Elections
				Fund under sections 510 and 511; and
										(D)vouchers provided to the candidate under
				section 315A of the Communications Act of 1934;
										(2)makes no expenditures from any amounts
				other than from—
										(A)amounts received from seed money
				contributions;
										(B)amounts received from the Senate Fair
				Elections Fund; and
										(C)vouchers provided to the candidate under
				section 315A of the Communications Act of 1934; and
										(3)makes no expenditures from personal funds
				or the funds of any immediate family member (other than funds received through
				seed money contributions).
									For purposes of this subsection, a
				payment made by a political party in coordination with a participating
				candidate shall not be treated as a contribution to or as an expenditure made
				by the participating candidate.(b)Contributions for leadership PACs,
				etcA political committee of
				a participating candidate which is not an authorized committee of such
				candidate may accept contributions other than contributions described in
				subsection (a)(1) from any person if—
									(1)the aggregate contributions from such
				person for any for a calendar year do not exceed $100; and
									(2)no portion of such contributions is
				disbursed in connection with the campaign of the participating
				candidate.
									(c)Exception
									(1)In generalNotwithstanding subsection (a), a candidate
				shall not be treated as having failed to meet the requirements of this section
				if any contributions accepted before the date the candidate files a statement
				of intent under section 503(a)(1) are not expended and are—
										(A)returned to the contributor; or
										(B)submitted to the Federal Election
				Commission for deposit in the Senate Fair Elections Fund.
										(2)Special rule for seed money contributions
				and contributions for leadership PACsFor purposes of paragraph (1), a candidate
				shall not be required to return, donate, or submit any portion of the aggregate
				amount of contributions from any person which is $100 or less to the extent
				that such contribution—
										(A)otherwise qualifies as a seed money
				contribution; or
										(B)otherwise meets the requirements of
				subsection (b).
										(3)Special rule for contributions before the
				date of enactment of this titleNotwithstanding subsection (a), a candidate
				shall not be treated as having failed to meet the requirements of this section
				if any contributions accepted before the date of the enactment of this title
				are not expended and are—
										(A)returned to the contributor;
										(B)donated to an organization described in
				section 170(c) of the Internal Revenue Code of 1986;
										(C)donated to a political party;
										(D)used to retire campaign debt; or
										(E)submitted to the Federal Election
				Commission for deposit in the Senate Fair Elections Fund.
										507.Debate requirementA candidate for Senator meets the
				requirements of this section if the candidate participates in at least—
								(1)1 public debate before the primary election
				with other participating candidates and other willing candidates from the same
				party and seeking the same nomination as such candidate; and
								(2)2 public debates before the general
				election with other participating candidates and other willing candidates
				seeking the same office as such candidate.
								508.Certification by Commission
								(a)In generalNot later than 5 days after a candidate for
				Senator files an affidavit under section 503(a)(4), the Commission
				shall—
									(1)certify whether or not the candidate is a
				participating candidate; and
									(2)notify the candidate of the Commission's
				determination.
									(b)Revocation of certification
									(1)In generalThe Commission may revoke a certification
				under subsection (a) if—
										(A)a candidate fails to qualify to appear on
				the ballot at any time after the date of certification; or
										(B)a candidate otherwise fails to comply with
				the requirements of this title.
										(2)Repayment of benefitsIf certification is revoked under paragraph
				(1), the candidate shall repay—
										(A)to the Senate Fair Elections Fund an amount
				equal to the value of benefits received under this title plus interest (at a
				rate determined by the Commission) on any such amount received; and
										(B)to Federal Communications Commission an
				amount equal to the amount of the dollar value of vouchers which were received
				from the Federal Communications Commission under section 315A of the
				Communications Act of 1934 and used by the candidate.
										509.Benefits for participating
				candidates
								(a)In generalA participating candidate shall be entitled
				to—
									(1)for each election with respect to which a
				candidate is certified as a participating candidate—
										(A)an allocation from the Fund to make or
				obligate to make expenditures with respect to such election, as provided in
				section 510;
										(B)fair fight funds, as provided in section
				511; and
										(2)for the general election, vouchers for
				broadcasts of political advertisements, as provided in section 315A of the
				Communications Act of 1934 (47 U.S.C.
				315A).
									(b)Restriction on uses of allocations from the
				FundAllocations from the
				Fund received by a participating candidate under sections 510 and 511 may only
				be used for campaign-related costs.
								(c)Remitting allocations from the
				FundNot later than the date
				that is 45 days after the date of the election, a participating candidate shall
				remit to the Commission for deposit in the Senate Fair Elections Fund any
				unspent amounts paid to such candidate under this title for such
				election.
								510.Allocations from the Fund
								(a)In generalThe Commission shall make allocations from
				the Fund under section 509(a)(1)(A) to a participating candidate—
									(1)in the case of amounts provided under
				subsection (c)(1), not later than 48 hours after the date on which such
				candidate is certified as a participating candidate under section 508;
									(2)in the case of a general election, not
				later than 48 hours after—
										(A)the date the certification of the results
				of the primary election or the primary runoff election; or
										(B)in any case in which there is no primary
				election, the date the candidate qualifies to be placed on the ballot;
				and
										(3)in the case of a primary runoff election or
				a general runoff election, not later than 48 hours after the certification of
				the results of the primary election or the general election, as the case may
				be.
									(b)Method of paymentThe Commission shall distribute funds
				available to participating candidates under this section through the use of an
				electronic funds exchange or a debit card.
								(c)Amounts
									(1)Primary election allocation; initial
				allocation
										(A)In generalExcept as provided in subparagraphs (B),
				the Commission shall make an allocation from the Fund for a primary election to
				a participating candidate in an amount equal to 67 percent of the base amount
				with respect to such participating candidate.
										(B)Independent candidatesIn the case of a participating candidate
				who is an independent candidate, the Commission shall make an initial
				allocation from the Fund in an amount equal to 25 percent of the base amount
				with respect to such candidate.
										(C)Reduction for excess seed
				moneyAn allocation from the
				Fund for any candidate under this paragraph shall be reduced by an amount equal
				to the aggregate amount of seed money contributions received by the candidate
				in excess of the sum of—
											(i)$75,000; plus
											(ii)$7,500 for each congressional district in
				excess of 1 in the State with respect to which the candidate is seeking
				election.
											(2)Primary runoff election
				allocationThe Commission
				shall make an allocation from the Fund for a primary runoff election to a
				participating candidate in an amount equal to 25 percent of the amount the
				participating candidate was eligible to receive under this section for the
				primary election.
									(3)General election allocation
										(A)In generalExcept as provided in subparagraph (B), the
				Commission shall make an allocation from the Fund for a general election to a
				participating candidate in an amount equal to the base amount with respect to
				such candidate.
										(B)Uncontested elections
											(i)In generalThe Commission shall make an allocation
				from the Fund to a participating candidate for a general election that is
				uncontested in an amount equal to 25 percent of the base amount with respect to
				such candidate.
											(ii)Uncontested electionsFor purposes of this subparagraph, an
				election is uncontested if not more than 1 candidate has received contributions
				(including payments from the Senate Fair Elections Fund) in an amount equal to
				or greater than the lesser of—
												(I)the amount in effect for a candidate in
				such election under paragraph (1)(C), or
												(II)an amount equal to 50 percent of the base
				amount with respect to such candidate.
												(C)Reduction for excess seed
				moneyThe allocation from the
				Fund for the general election for any participating candidate in a State that
				does not hold a primary election shall be reduced by an amount equal to the
				aggregate amount of seed money contributions received by the candidate in
				excess of the sum of—
											(i)$75,000; plus
											(ii)$7,500 for each congressional district in
				excess of 1 in the State with respect to which the candidate is seeking
				election.
											(4)General runoff election
				allocationThe Commission
				shall make an allocation from the Fund for a general runoff election to a
				participating candidate in an amount equal to 25 percent of the base amount
				with respect to such candidate.
									(d)Base amount
									(1)In generalExcept as otherwise provided in this
				subsection, the base amount for any candidate is an amount equal to the sum
				of—
										(A)$750,000; plus
										(B)$150,000 for each congressional district in
				excess of 1 in the State with respect to which the candidate is seeking
				election.
										(2)Minor party and independent
				candidates
										(A)Reduced amount for certain
				candidates
											(i)In generalIn the case of a minor party candidate or
				independent candidate described clause (ii), the base amount is an amount equal
				to the product of—
												(I)a fraction the numerator of which is the
				highest percentage of the vote received by the candidate or a candidate of the
				same political party as such candidate in the election described in clause (ii)
				and the denominator of which is 25 percent; and
												(II)the amount that would (but for this
				paragraph) be the base amount for the candidate under paragraph (1).
												(ii)Candidate describedA candidate is described in this clause if,
				in the most recent general election involving the office of Senator, President,
				or Governor in the State in which the candidate is seeking office—
												(I)such candidate, or any candidate of the
				same political party as such candidate, received 5 percent or more of the total
				number of votes cast for any such office; and
												(II)such candidate and all candidates of the
				same political party as such candidate received less than 25 percent of the
				total number of votes cast for each such office.
												(B)ExceptionSubparagraph (A) shall not apply to any
				candidate if such candidate receives a number of qualifying contributions which
				is greater than 150 percent of the number of qualifying contributions such
				candidate is required to receive in order to meet the requirements of section
				505(a).
										(3)IndexingIn each odd-numbered year after
				2010—
										(A)each dollar amount under paragraph (1)
				shall be increased by the percent difference between the price index (as
				defined in section 315(c)(2)(A)) for the 12 months preceding the beginning of
				such calendar year and the price index for calendar year 2008;
										(B)each dollar amount so increased shall
				remain in effect for the 2-year period beginning on the first day following the
				date of the last general election in the year preceding the year in which the
				amount is increased and ending on the date of the next general election;
				and
										(C)if any amount after adjustment under
				subparagraph (A) is not a multiple of $100, such amount shall be rounded to the
				nearest multiple of $100.
										(4)Adjustment by media market
										(A)In generalThe Commission, in consultation with the
				Federal Communications Commission, shall establish an index reflecting the
				costs of the media markets in each State.
										(B)AdjustmentAt the beginning of each year, the
				Commission shall increase the amount under paragraph (1) (after application of
				paragraph (3)) based on the index established under subparagraph (A).
										511.Payment of fair fight funds
								(a)Determination of right to payment
									(1)In generalThe Commission shall, on a regular basis,
				make a determination on—
										(A)the amount of opposing funds with respect
				to each participating candidate, and
										(B)the applicable amount with respect to each
				participating candidate.
										(2)Basis of determinationsThe Commission shall make determinations
				under paragraph (1) based on—
										(A)reports filed by the relevant opposing
				candidate under section 304(a) with respect to amounts described in subsection
				(c)(1)(A)(i)(I); and
										(B)reports filed by political committees under
				section 304(a) and by other persons under section 304(c) with respect
				to—
											(i)opposing funds described in clauses (ii)(I)
				and (iii)(I) of subsection (c)(1)(A); and
											(ii)applicable amounts described in
				subparagraphs (B)(i) and (C)(i) of subsection (b)(2).
											(3)Requests for determination relating to
				certain electioneering communications
										(A)In generalA participating candidate may request to
				the Commission to make a determination under paragraph (1) with respect to any
				relevant opposing candidate with respect to—
											(i)opposing funds described in clauses
				(ii)(II) and (iii)(II) of subsection (c)(1)(A); and
											(ii)applicable amounts described in
				subparagraphs (B)(ii) and (C)(ii) of subsection (b)(2).
											(B)Time for making determinationIn the case of any such request, the
				Commission shall make such determination and notify the participating candidate
				of such determination not later than—
											(i)24 hours after receiving such request
				during the 3-week period ending on the date of the election, and
											(ii)48 hours after receiving such request at
				any other time.
											(b)Payments
									(1)In generalThe Commission shall make available to the
				participating candidate fair fight funds in an amount equal to the amount of
				opposing funds that is in excess of the applicable amount—
										(A)immediately after making any determination
				under subsection (a) with respect to any participating candidate during the
				3-week period ending on the date of the election, and
										(B)not later than 24 hours after making such
				determination at any other time.
										(2)Applicable amountFor purposes of this section, the
				applicable amount is an amount equal to the sum of—
										(A)the sum of—
											(i)the amount of seed money contribution
				received by the participating candidate;
											(ii)in the case of a general election, the
				value of any vouchers received by the candidate under section 315A of the
				Communications Act of 1934; plus
											(iii)(I)in the case of a participating candidate
				who is a minor party candidate running in a general election or an independent
				candidate, the allocation from the Fund which would have been provided to such
				candidate for such election if such candidate were a major party candidate;
				or
												(II)in the case of any other participating
				candidate, an amount equal to the allocation from the Fund to such candidate
				for such election under section 510(c);
												(B)the sum of—
											(i)the amount of independent expenditures made
				advocating the election of the participating candidate; plus
											(ii)the amount of disbursements for
				electioneering communications which promote or support such participating
				candidate;
											(C)the sum of—
											(i)the amount of independent expenditures made
				advocating the defeat of the relevant opposing candidate; plus
											(ii)the amount of disbursements for
				electioneering communications which attack or oppose the relevant opposing
				candidate; plus
											(D)the amount of fair fight funds previously
				provided to the participating candidate under this subsection for the
				election.
										(3)Limits on amount of paymentThe aggregate of fair fight funds that a
				participating candidate receives under this subsection for any election shall
				not exceed 200 percent of the allocation from the Fund that the participating
				candidate receives for such election under section 510(c).
									(c)DefinitionsFor purposes of this section—
									(1)Opposing funds
										(A)In generalThe term opposing funds means,
				with respect to any participating candidate for any election, the sum
				of—
											(i)(I)the greater of the total contributions
				received by the relevant opposing candidate or the total expenditures made by
				such relevant opposing candidate; or
												(II)in the case of a relevant opposing
				candidate who is a participating candidate, an amount equal to the sum of the
				amount of seed money contributions received by the relevant opposing candidate,
				the value of any vouchers received by the relevant opposing candidate for the
				general election under section 315A of the Communications Act of 1934, and the
				allocation from the Fund under section 510(c) for the relevant opposing
				candidate for such election;
												(ii)the sum of—
												(I)the amount of independent expenditures made
				advocating the election of such relevant opposing candidate; plus
												(II)the amount of disbursements for
				electioneering communications which promote or support such relevant opposing
				candidate; plus
												(iii)the sum of—
												(I)the amount of independent expenditures made
				advocating the defeat of such participating candidate; plus
												(II)the amount of disbursements for
				electioneering communications which attack or oppose such participating
				candidate.
												(2)Relevant opposing candidateThe term relevant opposing
				candidate means, with respect to any participating candidate, the
				opposing candidate of such participating candidate with respect to whom the
				amount under paragraph (1) is the greatest.
									(3)Electioneering communicationThe term electioneering
				communication has the meaning given such term under section 304(f)(3),
				except that subparagraph (A)(i)(II)(aa) thereof shall be applied by
				substituting 30 for 60.
									512.Administration of the Senate fair elections
				system
								(a)RegulationsThe Commission shall prescribe regulations
				to carry out the purposes of this title, including regulations—
									(1)to establish procedures for—
										(A)verifying the amount of valid qualifying
				contributions with respect to a candidate;
										(B)effectively and efficiently monitoring and
				enforcing the limits on the use of personal funds by participating
				candidates;
										(C)the expedited payment of fair fight funds
				during the 3-week period ending on the date of the election;
										(D)monitoring the use of allocations from the
				Fund under this title through audits or other mechanisms; and
										(E)returning unspent disbursements and
				disposing of assets purchased with allocations from the Fund;
										(2)providing for the administration of the
				provisions of this title with respect to special elections;
									(3)pertaining to the replacement of
				candidates;
									(4)regarding the conduct of debates in a
				manner consistent with the best practices of States that provide public
				financing for elections; and
									(5)for attributing expenditures to specific
				elections for the purposes of calculating opposing funds.
									(b)Operation of CommissionThe Commission shall maintain normal
				business hours during the weekend immediately before any general election for
				the purposes of administering the provisions of this title, including the
				distribution of fair fight funds under section 511.
								(c)ReportsNot later than April 1, 2009, and every 2
				years thereafter, the Commission shall submit to the Senate Committee on Rules
				and Administration a report documenting, evaluating, and making recommendations
				relating to the administrative implementation and enforcement of the provisions
				of this title.
								513.Violations and penalties
								(a)Civil penalty for violation of contribution
				and expenditure requirementsIf a candidate who has been certified as a
				participating candidate under section 508(a) accepts a contribution or makes an
				expenditure that is prohibited under section 506, the Commission shall assess a
				civil penalty against the candidate in an amount that is not more than 3 times
				the amount of the contribution or expenditure. Any amounts collected under this
				subsection shall be deposited into the Senate Fair Elections Fund.
								(b)Repayment for improper use of Fair
				Elections Fund
									(1)In generalIf the Commission determines that any
				benefit made available to a participating candidate under this title was not
				used as provided for in this title or that a participating candidate has
				violated any of the dates for remission of funds contained in this title, the
				Commission shall so notify the candidate and the candidate shall pay to the
				Senate Fair Elections Fund an amount equal to—
										(A)the amount of benefits so used or not
				remitted, as appropriate, and
										(B)interest on any such amounts (at a rate
				determined by the Commission).
										(2)Other action not precludedAny action by the Commission in accordance
				with this subsection shall not preclude enforcement proceedings by the
				Commission in accordance with section 309(a), including a referral by the
				Commission to the Attorney General in the case of an apparent knowing and
				willful violation of this
				title.
									.
				103.Reporting requirements for nonparticipating
			 candidates
					(a)In generalSection 304 of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 434) is amended by adding at the end the following:
						
							(i)Nonparticipating candidates
								(1)Initial report
									(A)In generalEach nonparticipating candidate who is
				opposed to a participating candidate and who receives contributions or makes
				expenditures aggregating more than the threshold amount shall, within 48 hours
				of the date such aggregate contributions or expenditures exceed the threshold
				amount, file with the Commission a report stating the total amount of
				contributions received and expenditures made or obligated by such
				candidate.
									(B)Threshold amountFor purposes of this paragraph, the term
				threshold amount means 75 percent of the allocation from the Fund
				that a participating candidate would be entitled to receive in such election
				under section 510 if the participating candidate were a major party
				candidate.
									(2)Periodic reports
									(A)In generalIn addition to any reports required under
				subsection (a), each nonparticipating candidate who is required to make a
				report under paragraph (1) shall make the following reports:
										(i)A report which shall be filed not later
				than 5 p.m. on the forty-second day before the date on which the election
				involving such candidate is held and which shall be complete through the
				forty-fourth day before such date.
										(ii)A report which shall be filed not later
				than 5 p.m. on the twenty-first day before the date on which the election
				involving such candidate is held and which shall be complete through the
				twenty-third day before such date.
										(iii)A report which shall be filed not later
				than 5 p.m. on the twelfth day before the date on which the election involving
				such candidate is held and which shall be complete through the fourteenth day
				before such date.
										(B)Additional reporting within 2 weeks of
				electionEach
				nonparticipating candidate who is required to make a report under paragraph (1)
				and who receives contributions or makes expenditures aggregating more than
				$1,000 at any time after the fourteenth day before the date of the election
				involving such candidate shall make a report to the Commission not later than
				24 hours after such contributions are received or such expenditures are
				made.
									(C)Contents of reportEach report required under this paragraph
				shall state the total amount of contributions received and expenditures made or
				obligated to be made during the period covered by the report.
									(3)DefinitionsFor purposes of this subsection and section
				309(a)(13), the terms nonparticipating candidate,
				participating candidate, and allocation from the Fund
				have the respective meanings given to such terms under section
				501.
								.
					(b)Increased penalty for failure To
			 fileSection 309(a) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 437(g)) is amended by adding at
			 the end the following new paragraph:
						
							(13)Increased civil penalties with respect to
				reporting by nonparticipating candidatesFor purposes of paragraphs (5) and (6), any
				civil penalty with respect to a violation of section 304(i) shall not exceed
				the greater of—
								(A)the amount otherwise applicable without
				regard to this paragraph; or
								(B)for each day of the violation, 3 times the
				amount of the fair fight funds under section 511 that otherwise would have been
				allocated to the participating candidate but for such
				violation.
								.
					104.Modification of electioneering
			 communication reporting requirementsParagraph (2) of section 304(f) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(2)) is amended by
			 redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G),
			 respectively, and by inserting after subparagraph (D) the following new
			 subparagraph:
					
						(E)in the case of a communication referring to
				any candidate in an election involving a participating candidate (as defined
				under section 501(9)), a transcript of the electioneering
				communication.
						.
				105.Limitation on coordinated expenditures by
			 political party committees with participating candidates
					(a)In generalSection 315(d)(3) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441a(d)) is amended—
						(1)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
						(2)by inserting before subparagraph (B), as
			 redesignated by paragraph (1), the following new subparagraph:
							
								(A)in the case of a candidate for election to
				the office of Senator who is a participating candidate (as defined in section
				501), the lesser of—
									(i)10 percent of the allocation from the
				Senate Elections Fund that the participating candidate is eligible to receive
				for the general election under section 510(c)(3); or
									(ii)the amount which would (but for this
				subparagraph) apply with respect to such candidate under subparagraph
				(B);
									.
						(b)Conforming amendmentSubparagraph (B) of section 315(d)(3) of
			 such Act, as redesignated by subsection (a), is amended by inserting who
			 is not a participating candidate (as so defined) after office of
			 Senator.
					106.AuditsSection 311(b) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 438(b)) is amended—
					(1)by inserting (1) before
			 The Commission; and
					(2)by adding at the end the following:
						
							(2)Audits of participating candidates
								(A)In generalNotwithstanding paragraph (1), after every
				primary, general, and runoff election, the Commission shall conduct random
				audits and investigations of not less than 30 percent of the authorized
				committees of candidates who are participating candidates (as defined in
				section 501).
								(B)Selection of subjectsThe subjects of audits and investigations
				under this paragraph shall be selected on the basis of impartial criteria
				established by a vote of at least 4 members of the
				Commission.
								.
					BSenate Fair Elections Fund
			 Revenues
				111.Deposit of proceeds from recovered spectrum
			 auctionsSection
			 309(j)(8)(E)(ii) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)(ii))
			 is amended—
					(1)by striking deposited in and
			 inserting the following: “deposited as follows:
						
							(I)90 percent of such proceeds deposited
				in
							; and
					(2)by adding at the end the following:
						
							(II)10 percent of such proceeds deposited in
				the Senate Fair Elections Fund established under section 502 of the Federal
				Election Campaign Act of
				1972.
							.
					CFair Elections Review Commission
				121.Establishment of Commission
					(a)EstablishmentThere is established a commission to be
			 known as the Fair Elections Review Commission (hereafter in this
			 subtitle referred to as the Commission).
					(b)Duties
						(1)Review of fair elections financing
							(A)In generalAfter each general election for Federal
			 office, the Commission shall conduct a comprehensive review of the Senate fair
			 elections financing program under title V of the Federal Election Campaign Act
			 of 1974, including—
								(i)the number and value of qualifying
			 contributions a candidate is required to obtain under section 505 of such Act
			 to qualify for allocations from the Fund;
								(ii)the amount of allocations from the Senate
			 Fair Elections Fund that candidates may receive under sections 510 and 511 of
			 such Act;
								(iii)the overall satisfaction of participating
			 candidates with the program; and
								(iv)such other matters relating to financing of
			 Senate campaigns as the Commission determines are appropriate.
								(B)Criteria for reviewIn conducting the review under subparagraph
			 (A), the Commission shall consider the following:
								(i)Review of qualifying contribution
			 requirementsThe Commission
			 shall consider whether the number and value of qualifying contributions
			 required strikes a balance between the importance of voter choice and fiscal
			 responsibility, taking into consideration the number of primary and general
			 election participating candidates, the electoral performance of those
			 candidates, program cost, and any other information the Commission determines
			 is appropriate.
								(ii)Review of program allocationsThe Commission shall consider whether
			 allocations from the Senate Elections Fund under sections 510 ad 511 of the
			 Federal Election Campaign Act of 1974 are sufficient for voters in each State
			 to learn about the candidates to cast an informed vote, taking into account the
			 historic amount of spending by winning candidates, media costs, primary
			 election dates, and any other information the Commission determines is
			 appropriate.
								(2)Report, recommendations, and proposed
			 legislative language
							(A)ReportNot later than March 30 following any
			 general election for Federal office, the Commission shall submit a report to
			 Congress on the review conducted under paragraph (1). Such report shall contain
			 a detailed statement of the findings, conclusions, and recommendations of the
			 Commission based on such review, and shall contain any proposed legislative
			 language (as required under subparagraph (C)) of the Commission.
							(B)Findings, conclusions, and
			 recommendationsA finding,
			 conclusion, or recommendation of the Commission shall be included in the report
			 under subparagraph (A) only if not less than 3 members of the Commission voted
			 for such finding, conclusion, or recommendation.
							(C)Legislative language
								(i)In generalThe report under subparagraph (A) shall
			 include legislative language with respect to any recommendation
			 involving—
									(I)an increase in the number or value of
			 qualifying contributions; or
									(II)an increase in the amount of allocations
			 from the Senate Elections Fund.
									(ii)FormThe legislative language shall be in the
			 form of a proposed bill for introduction in Congress and shall not include any
			 recommendation not related to matter described subclause (I) or (II) of clause
			 (i)
								122.Structure and membership of the
			 commission
					(a)Appointment
						(1)In generalThe Commission shall be composed of 5
			 members, of whom—
							(A)1 shall be appointed by the Majority Leader
			 of the Senate;
							(B)1 shall be appointed by the Minority Leader
			 of the Senate; and
							(C)3 shall be appointed jointly by the members
			 appointed under subparagraphs (A) and (B).
							(2)Qualifications
							(A)In generalThe members shall be individuals who are
			 nonpartisan and, by reason of their education, experience, and attainments,
			 exceptionally qualified to perform the duties of members of the
			 Commission.
							(B)ProhibitionNo member of the Commission may be—
								(i)a member of Congress;
								(ii)an employee of the Federal
			 government;
								(iii)a registered lobbyist; or
								(iv)an officer or employee of a political party
			 or political campaign.
								(3)DateMembers of the Commission shall be
			 appointed not later than 60 days after the date of the enactment of this
			 Act.
						(4)TermsA member of the Commission shall be
			 appointed for a term of 5 years.
						(b)VacanciesA vacancy on the Commission shall be filled
			 not later than 30 calendar days after the date on which the Commission is given
			 notice of the vacancy, in the same manner as the original appointment. The
			 individual appointed to fill the vacancy shall serve only for the unexpired
			 portion of the term for which the individual’s predecessor was
			 appointed.
					(c)ChairpersonThe Commission shall designate a
			 Chairperson from among the members of the Commission.
					123.Powers of the Commission
					(a)Meetings and hearings
						(1)MeetingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out the purposes of
			 this Act.
						(2)QuorumFour members of the Commission shall
			 constitute a quorum for purposes of voting, but a quorum is not required for
			 members to meet and hold hearings.
						(b)Information from Federal
			 agenciesThe Commission may
			 secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out the provisions of this Act. Upon
			 request of the Chairperson of the Commission, the head of such department or
			 agency shall furnish such information to the Commission.
					(c)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(d)GiftsThe Commission may accept, use, and dispose
			 of gifts or donations of services or property.
					124.Administration
					(a)Compensation of members
						(1)In general
							(A)In generalEach member, other than the Chairperson,
			 shall be paid at a rate equal to the daily equivalent of the minimum annual
			 rate of basic pay prescribed for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, for each day (including travel
			 time) during which such member is engaged in the performance of the duties of
			 the Commission.
							(B)ChairpersonThe Chairperson shall be paid at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay
			 prescribed for level III of the Executive Schedule under section 5314 of title
			 5, United States Code, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission.
							(2)Travel expensesMembers shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code, while away from their homes or regular
			 places of business in performance of services for the Commission.
						(b)Personnel
						(1)DirectorThe Commission shall have a staff headed by
			 an Executive Director. The Executive Director shall be paid at a rate
			 equivalent to a rate established for the Senior Executive Service under section
			 5382 of title 5, United States Code.
						(2)Staff appointmentWith the approval of the Chairperson, the
			 Executive Director may appoint such personnel as the Executive Director and the
			 Commission determines to be appropriate.
						(3)Actuarial experts and
			 consultantsWith the approval
			 of the Chairperson, the Executive Director may procure temporary and
			 intermittent services under section 3109(b) of title 5, United States
			 Code.
						(4)Detail of government
			 employeesUpon the request of
			 the Chairperson, the head of any Federal agency may detail, without
			 reimbursement, any of the personnel of such agency to the Commission to assist
			 in carrying out the duties of the Commission. Any such detail shall not
			 interrupt or otherwise affect the civil service status or privileges of the
			 Federal employee.
						(5)Other resourcesThe Commission shall have reasonable access
			 to materials, resources, statistical data, and other information from the
			 Library of Congress and other agencies and elected representatives of the
			 executive and legislative branches of the Federal Government. The Chairperson
			 of the Commission shall make requests for such access in writing when
			 necessary.
						125.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 purposes of this subtitle.
				126.Expedited consideration of Commission
			 recommendations
					(a)Introduction and committee
			 consideration
						(1)IntroductionNot later than 60 days after the Commission
			 files a report under section 121(b), the Majority Leader of the Senate, or the
			 Majority Leader’s designee, shall introduce any proposed legislative language
			 submitted by the Commission under section 121(b)(2)(C) in the Senate (hereafter
			 in this section referred to as a Commission bill).
						(2)Committee consideration
							(A)ReferralA Commission bill introduced in the Senate
			 shall be referred to the Committee on Rules and Administration of the
			 Senate.
							(B)ReportingNot later than 60 calendar days after the
			 introduction of the Commission bill, the Committee on Rules and Administration
			 shall hold a hearing on the bill and report the bill to the Senate. No
			 amendment shall be in order to the bill in the Committee.
							(C)Discharge of committeeIf the Committee on Rules and
			 Administration has not reported a Commission bill at the end of 60 calendar
			 days after its introduction, such committee shall be automatically discharged
			 from further consideration of the Commission bill and it shall be placed on the
			 appropriate calendar.
							(b)Expedited procedure
						(1)Floor consideration in the Senate
							(A)In generalNot later than 60 calendar days after the
			 date on which a committee has reported or has been discharged from
			 consideration of a Commission bill, the Majority Leader of the Senate, or the
			 Majority Leader’s designee shall move to proceed to the consideration of the
			 Commission bill. It shall also be in order for any member of the Senate to move
			 to proceed to the consideration of the bill at any time after the conclusion of
			 such 60-day period.
							(B)Motion to proceedA motion to proceed to the consideration of
			 a Commission bill is privileged in the Senate. The motion is not debatable and
			 is not subject to a motion to postpone consideration of the Commission bill or
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion to proceed is agreed to or not agreed to shall not be
			 in order. If the motion to proceed is agreed to, the Senate shall immediately
			 proceed to consideration of the Commission bill without intervening motion,
			 order, action, or other business, and the Commission bill shall remain the
			 unfinished business of the Senate until disposed of.
							(C)Amendments, motions, and
			 appealsNo amendment shall be
			 in order in the Senate, and any debatable motion or appeal is debatable for not
			 to exceed 5 hours to be divided equally between those favoring and those
			 opposing the motion or appeal.
							(D)Limited
			 debateConsideration in the
			 Senate of the Commission bill and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 40 hours, which shall
			 be equally divided between, and controlled by, the Majority Leader and the
			 Minority Leader of the Senate or their designees. A motion further to limit
			 debate on the Commission bill is in order and is not debatable. All time used
			 for consideration of the Commission bill, including time used for quorum calls
			 (except quorum calls immediately preceding a vote), shall come from the 40
			 hours of consideration.
							(E)Vote on passage
								(i)In generalThe vote on passage in the Senate of the
			 Commission bill shall occur immediately following the conclusion of the 40-hour
			 period for consideration of the Commission bill under subparagraph (D) and a
			 request to establish the presence of a quorum.
								(ii)Other motions not in orderA motion in the Senate to postpone
			 consideration of the Commission bill, a motion to proceed to the consideration
			 of other business, or a motion to recommit the Commission bill is not in order.
			 A motion in the Senate to reconsider the vote by which the Commission bill is
			 agreed to or not agreed to is not in order.
								(2)Floor consideration in the House
							(A)In generalIf a Commission bill is agreed to in the
			 Senate, the Majority Leader of the House of Representatives, or the Majority
			 Leader’s designee shall move to proceed to the consideration of the Commission
			 bill not later than 30 days after the date the House or Representatives
			 receives notice of such agreement. It shall also be in order for any member of
			 the House of Representatives to move to proceed to the consideration of the
			 bill at any time after the conclusion of such 30-day period.
							(B)Motion to proceedA motion to proceed to the consideration of
			 a Commission bill is privileged in the House of Representatives. The motion is
			 not debatable and is not subject to a motion to postpone consideration of the
			 Commission bill or to proceed to the consideration of other business. A motion
			 to reconsider the vote by which the motion to proceed is agreed to or not
			 agreed to shall not be in order. If the motion to proceed is agreed to, the
			 House of Representatives shall immediately proceed to consideration of the
			 Commission bill without intervening motion, order, action, or other business,
			 and the Commission bill shall remain the unfinished business of the House of
			 Representatives until disposed of.
							(C)Amendments, motions, and
			 appealsNo amendment shall be
			 in order in the House of Representatives, and any debatable motion or appeal is
			 debatable for not to exceed 5 hours to be divided equally between those
			 favoring and those opposing the motion or appeal.
							(D)Limited
			 debateConsideration in the
			 House of Representatives of the Commission bill and on all debatable motions
			 and appeals in connection therewith, shall be limited to not more than 40
			 hours, which shall be equally divided between, and controlled by, the Majority
			 Leader and the Minority Leader of the House of Representatives or their
			 designees. A motion further to limit debate on the Commission bill is in order
			 and is not debatable. All time used for consideration of the Commission bill,
			 including time used for quorum calls (except quorum calls immediately preceding
			 a vote), shall come from the 40 hours of consideration.
							(E)Vote on passage
								(i)In generalThe vote on passage in the House of
			 Representatives of the Commission bill shall occur immediately following the
			 conclusion of the 40-hour period for consideration of the Commission bill under
			 subparagraph (D) and a request to establish the presence of a quorum.
								(ii)Other motions not in orderA motion in the House of Representatives to
			 postpone consideration of the Commission bill, a motion to proceed to the
			 consideration of other business, or a motion to recommit the Commission bill is
			 not in order. A motion in the House of Representatives to reconsider the vote
			 by which the Commission bill is agreed to or not agreed to is not in
			 order.
								(c)Rules of Senate and House of
			 RepresentativesThis section
			 is enacted by Congress—
						(1)as an exercise of the rulemaking power of
			 the Senate and House of Representatives, respectively, and as such it is deemed
			 a part of the rules of each House, respectively, but applicable only with
			 respect to the procedure to be followed in that House in the case of a
			 Commission bill, and it supersedes other rules only to the extent that it is
			 inconsistent with such rules, and
						(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as relating to the procedure
			 of that House) at any time, in the same manner, and to the same extent as in
			 the case of any other rule of that House.
						IIVoter information
			201.Broadcasts relating to candidates
				(a)Lowest unit charge; national
			 committeesSection 315(b) of
			 the Communications Act of 1934
			 (47 U.S.C.
			 315(b)) is amended—
					(1)by striking to such office
			 in paragraph (1) and inserting to such office, or by a national
			 committee of a political party on behalf of such candidate in connection with
			 such campaign,; and
					(2)by inserting for pre-emptible use
			 thereof after station in subparagraph (A) of paragraph
			 (1).
					(b)Broadcast ratesSection 315(b) of the
			 Communications Act of 1934 (47 U.S.C.
			 315(b)), as amended by subsection (a), is amended—
					(1)in paragraph (1)(A), by striking
			 paragraph (2) and inserting paragraphs (2) and
			 (3); and
					(2)by adding at the end the following:
						
							(3)Participating candidatesIn the case of a participating candidate
				(as defined under section 501(10) of the Federal Election Campaign Act of
				1971), the charges made for the use any broadcasting station for a television
				broadcast shall not exceed 80 percent of the lowest charge described in
				paragraph (1)(A) during—
								(A)the 45 days preceding the date of a primary
				or primary runoff election in which the candidate is opposed; and
								(B)the 60 days preceding the date of a general
				or special election in which the candidate is opposed.
								(4)Rate cardsA licensee shall provide to a candidate for
				Senate a rate card that discloses—
								(A)the rate charged under this subsection;
				and
								(B)the method that the licensee uses to
				determine the rate charged under this
				subsection.
								.
					(c)Preemption; auditsSection 315 of such Act (47 U.S.C. 315) is
			 amended—
					(1)by redesignating subsections (f) and (g) as
			 subsections (e) and (f), respectively and moving them to follow the existing
			 subsection (e);
					(2)by redesignating the existing subsection
			 (e) as subsection (c); and
					(3)by inserting after subsection (c) (as
			 redesignated by paragraph (2)) the following:
						
							(d)Preemption
								(1)In generalExcept as provided in paragraph (2), and
				notwithstanding the requirements of subsection (b)(1)(A), a licensee shall not
				preempt the use of a broadcasting station by a legally qualified candidate for
				Senate who has purchased and paid for such use.
								(2)Circumstances beyond control of
				licenseeIf a program to be
				broadcast by a broadcasting station is preempted because of circumstances
				beyond the control of the station, any candidate or party advertising spot
				scheduled to be broadcast during that program shall be treated in the same
				fashion as a comparable commercial advertising spot.
								(e)AuditsDuring the 45-day period preceding a
				primary election and the 60-day period preceding a general election, the
				Commission shall conduct such audits as it deems necessary to ensure that each
				broadcaster to which this section applies is allocating television broadcast
				advertising time in accordance with this section and section
				312.
							.
					(d)Revocation of license for failure To permit
			 accessSection 312(a)(7) of
			 the Communications Act of 1934 (47 U.S.C. 312(a)(7)) is amended—
					(1)by striking or
			 repeated;
					(2)by inserting or cable system
			 after broadcasting station; and
					(3)by striking his candidacy
			 and inserting the candidacy of the candidate, under the same terms,
			 conditions, and business practices as apply to the most favored advertiser of
			 the licensee.
					(e)Stylistic amendmentsSection 315 of such Act (47 U.S.C. 315) is
			 amended—
					(1)by striking the in
			 subsection (f)(1), as redesignated by subsection (b)(1), and inserting
			 Broadcasting
			 station.—;
					(2)by striking the in
			 subsection (f)(2), as redesignated by subsection (b)(1), and inserting
			 Licensee; station
			 licensee.—; and
					(3)by inserting Regulations.— in
			 subsection (g), as redesignated by subsection (b)(1), before The
			 Commission.
					202.Political advertisement vouchers for
			 participating candidates
				(a)In generalTitle III of the
			 Communications Act of 1934
			 (47 U.S.C.
			 301 et seq.) is amended by inserting after section 315 the
			 following:
					
						315A.Political advertisement voucher
				program
							(a)In generalThe Commission shall establish and
				administer a voucher program for the purchase of airtime on broadcasting
				stations for political advertisements in accordance with the provisions of this
				section.
							(b)CandidatesThe Commission shall only disburse vouchers
				under the program established under subsection (a) to individuals who meet the
				following requirements:
								(1)QualificationThe individual is certified by the Federal
				Election Commission as a participating candidate (as defined under section
				501(10) of the Federal Election Campaign Act of 1971) with respect to a general
				election for Federal office under section 508 of the Federal Election Campaign
				Act of 1971.
								(2)AgreementThe individual has agreed in
				writing—
									(A)to keep and furnish to the Federal Election
				Commission such records, books, and other information as it may require;
				and
									(B)to repay to the Federal Communications
				Commission, if the Federal Election Commission revokes the certification of the
				individual as a participating candidate (as so defined), an amount equal to the
				dollar value of vouchers which were received from the Commission and used by
				the candidate.
									(c)AmountsThe Commission shall disburse vouchers to
				each candidate certified under subsection (b) in an aggregate amount equal to
				$100,000 multiplied by the number of congressional districts in the State with
				respect to which such candidate is running for office.
							(d)Use
								(1)Exclusive useVouchers disbursed by the Commission under
				this section may be used only for the purchase of broadcast airtime for
				political advertisements relating to a general election for the office of
				Senate by the participating candidate to which the vouchers were disbursed,
				except that—
									(A)a candidate may exchange vouchers with a
				political party under paragraph (2); and
									(B)a political party may use vouchers only to
				purchase broadcast airtime for political advertisements for generic party
				advertising, to support candidates for State or local office in a general
				election, or to support participating candidates of the party in a general
				election for Federal office, but only if it discloses the value of the voucher
				used as an expenditure under section 315(d) of the
				Federal Election Campaign Act of 1971
				(2 U.S.C.
				441(d)).
									(2)Exchange with political party
				committee
									(A)In generalAn individual who receives a voucher under
				this section may transfer the right to use all or a portion of the value of the
				voucher to a committee of the political party of which the individual is a
				candidate in exchange for money in an amount equal to the cash value of the
				voucher or portion exchanged.
									(B)Continuation of candidate
				obligationsThe transfer of a
				voucher, in whole or in part, to a political party committee under this
				paragraph does not release the candidate from any obligation under the
				agreement made under subsection (b)(2) or otherwise modify that agreement or
				its application to that candidate.
									(C)Party committee obligationsAny political party committee to which a
				voucher or portion thereof is transferred under subparagraph (A)—
										(i)shall account fully, in accordance with
				such requirements as the Commission may establish, for the receipt of the
				voucher; and
										(ii)may not use the transferred voucher or
				portion thereof for any purpose other than a purpose described in paragraph
				(1)(B).
										(D)Voucher as a contribution under
				FECAIf a candidate transfers
				a voucher or any portion thereof to a political party committee under
				subparagraph (A)—
										(i)the value of the voucher or portion thereof
				transferred shall be treated as a contribution from the candidate to the
				committee, and from the committee to the candidate, for purposes of sections
				302 and 304 of the Federal Election Campaign Act
				of 1971 (2
				U.S.C. 432 and 434);
										(ii)the committee may, in exchange, provide to
				the candidate only funds subject to the prohibitions, limitations, and
				reporting requirements of the Federal Election
				Campaign Act of 1971 (2 U.S.C. 431 et seq.); and
										(iii)the amount, if identified as a
				voucher exchange shall not be considered a contribution for the
				purposes of sections 315 or 506 of that Act.
										(e)Value; acceptance; redemption
								(1)VoucherEach voucher disbursed by the Commission
				under this section shall have a value in dollars, redeemable upon presentation
				to the Commission, together with such documentation and other information as
				the Commission may require, for the purchase of broadcast airtime for political
				advertisements in accordance with this section.
								(2)AcceptanceA broadcasting station shall accept
				vouchers in payment for the purchase of broadcast airtime for political
				advertisements in accordance with this section.
								(3)RedemptionThe Commission shall redeem vouchers
				accepted by broadcasting stations under paragraph (2) upon presentation,
				subject to such documentation, verification, accounting, and application
				requirements as the Commission may impose to ensure the accuracy and integrity
				of the voucher redemption system. The Commission shall use amounts in the
				Political Advertising Voucher Account established under subsection (f) to
				redeem vouchers presented under this subsection.
								(4)Expiration
									(A)CandidatesA voucher may only be used to pay for
				broadcast airtime for political advertisements to be broadcast before midnight
				on the day before the date of the Federal election in connection with which it
				was issued and shall be null and void for any other use or purpose.
									(B)Exception for political party
				committeesA voucher held by
				a political party committee may be used to pay for broadcast airtime for
				political advertisements to be broadcast before midnight on December 31st of
				the odd-numbered year following the year in which the voucher was issued by the
				Commission.
									(5)Voucher as expenditure under feca
									(A)In generalExcept as provided in subparagraph (B), for
				purposes of the Federal Election Campaign Act of
				1971 (2
				U.S.C. 431 et seq.), the use of a voucher to purchase broadcast
				airtime constitutes an expenditure as defined in section 301(9)(A) of that Act
				(2 U.S.C.
				431(9)(A)).
									(B)Participating candidatesThe use of a voucher to purchase broadcast
				airtime by a participating candidate shall not constitute an expenditure for
				purposes of section 506 of such Act.
									(f)Political Advertising Voucher
				Account
								(1)In generalThe Commission shall establish an account
				to be known as the Political Advertising Voucher Account, which shall be
				credited with commercial television and radio spectrum use fees assessed under
				this subsection, together with any amounts repaid or otherwise reimbursed under
				this section or section 508(b)(2)(B) of the Federal Election Campaign Act of
				1971.
								(2)Spectrum use fee
									(A)In generalThe Commission shall assess, and collect
				annually, from each broadcast station, a spectrum use fee in an amount equal to
				2 percent of each broadcasting station’s gross advertising revenues for such
				year.
									(B)Availability
										(i)In generalAny amount assessed and collected under
				this paragraph shall be used by the Commission as an offsetting collection for
				the purposes of making disbursements under this section, except that—
											(I)the salaries and expenses account of the
				Commission shall be credited with such sums as are necessary from those amounts
				for the costs of developing and implementing the program established by this
				section; and
											(II)the Commission may reimburse the Federal
				Election Commission for any expenses incurred by the Commission under this
				section.
											(ii)Deposit of excess fees into Senate Fair
				Elections FundIf the amount
				assessed and collected under this paragraph for years in any election period
				exceeds the amount necessary for making disbursements under this section for
				such election period, the Commission shall deposit such excess in the Senate
				Fair Elections Fund.
										(C)Fee does not apply to public broadcasting
				stationsSubparagraph (A)
				does not apply to a public telecommunications entity (as defined in section
				397(12) of this Act).
									(3)Administrative provisionsExcept as otherwise provided in this
				subsection, section 9 of this Act applies to the assessment and collection of
				fees under this subsection to the same extent as if those fees were regulatory
				fees imposed under section 9.
								(g)DefinitionsIn this section:
								(1)Broadcasting stationThe term broadcasting station
				has the meaning given that term by section 315(f)(1) of this Act.
								(2)Federal electionThe term Federal election
				means any regularly-scheduled, primary, runoff, or special election held to
				nominate or elect a candidate to Federal office.
								(3)Federal
				officeThe term Federal
				office has the meaning given that term by section 301(3) of the
				Federal Election Campaign Act of 1971
				(2 U.S.C.
				431(3)).
								(4)Political partyThe term political party means
				a major party or a minor party as defined in section 9002(3) or (4) of the
				Internal Revenue Code of 1986 (26 U.S.C. 9002(3) or
				(4)).
								(5)Other termsExcept as otherwise provided in this
				section, any term used in this section that is defined in section 301 or 501 of
				the Federal Election Campaign of 1971 (2 U.S.C. 431) has the meaning given
				that term by either such section of that Act.
								(h)RegulationsThe Commission shall prescribe such
				regulations as may be necessary to carry out the provisions of this section. In
				developing the regulations, the Commission shall consult with the Federal
				Election
				Commission.
							.
				203.FCC to prescribe standardized form for
			 reporting candidate campaign ads
				(a)In generalWithin 90 days after the date of enactment
			 of this Act, the Federal Communications Commission shall initiate a rulemaking
			 proceeding to establish a standardized form to be used by broadcasting
			 stations, as defined in
			 section
			 315(f)(1) of the Communications
			 Act of 1934 (47 U.S.C. 315(f)(1)), to
			 record and report the purchase of advertising time by or on behalf of a
			 candidate for nomination for election, or for election, to Federal elective
			 office.
				(b)ContentsThe form prescribed by the Commission under
			 subsection (a) shall require, broadcasting stations to report, at a
			 minimum—
					(1)the station call letters and mailing
			 address;
					(2)the name and telephone number of the
			 station’s sales manager (or individual with responsibility for advertising
			 sales);
					(3)the name of the candidate who purchased the
			 advertising time, or on whose behalf the advertising time was purchased, and
			 the Federal elective office for which he or she is a candidate;
					(4)the name, mailing address, and telephone
			 number of the person responsible for purchasing broadcast political advertising
			 for the candidate;
					(5)notation as to whether the purchase
			 agreement for which the information is being reported is a draft or final
			 version; and
					(6)the following information about the
			 advertisement:
						(A)The date and time of the broadcast.
						(B)The program in which the advertisement was
			 broadcast.
						(C)The length of the broadcast airtime.
						(c)Internet accessIn its rulemaking under subsection (a), the
			 Commission shall require any broadcasting station required to file a report
			 under this section that maintains an Internet website to make available a link
			 to such reports on that website.
				204.Limit on Congressional use of the franking
			 privilege
				(a)In generalSection 3210(a)(6) of title 39, United
			 States Code, is amended by striking subparagraph (A) and inserting the
			 following:
					
						(A)(i)Except as provided in clause (ii), Member
				of Congress or a Congressional Committee or Subcommittee of which such Member
				is Chairman or Ranking Member shall not mail any mass mailing as franked mail
				during the period which begins 90 days before date of the primary election and
				ends on the date of the general election with respect to any Federal office
				which such Member holds, unless the Member has made a public announcement that
				the Member will not be a candidate for reelection to such office in that
				year.
							(ii)A Member of Congress or a Congressional
				Committee or Subcommittee of which such Member is Chairman or Ranking Member
				may mail a mass mailing as franked mail if—
								(I)the purpose of the mailing is to
				communicate information about a public meeting; and
								(II)the content of the mailed matter includes
				only the name of the Member, Committee, or Subcommittee, as appropriate, and
				the date, time, and place of the public
				meeting.
								.
				(b)Conforming amendments
					(1)Section 3210(a)(6) of title 39, United
			 States Code, is amended by striking subparagraph (B) and by redesignating
			 subparagraphs (C) through (F) as subparagraphs (B) through (E),
			 respectively.
					(2)Section 3210(a)(6)(E) of title 39, United
			 States Code, as redesignated by paragraph (1), is amended by striking
			 subparagraphs (A) and (C) and inserting subparagraphs (A)
			 and (B).
					IIIResponsibilities of the Federal Election
			 Commission
			301.Petition for certiorariSection 307(a)(6) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 437d(a)(6)) is amended by inserting (including a proceeding
			 before the Supreme Court on certiorari) after
			 appeal.
			302.Filing by Senate candidates with
			 CommissionSection 302(g) of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read
			 as follows:
				
					(g)Filing with the commissionAll designations, statements, and reports
				required to be filed under this Act shall be filed with the
				Commission.
					.
			303.Electronic filing of FEC
			 reportsSection 304(a)(11) of
			 the Federal Election Campaign Act of
			 1971 (2 U.S.C. 434(a)(11)) is amended—
				(1)in subparagraph (A), by striking
			 under this Act— and all that follows and inserting under
			 this Act shall be required to maintain and file such designation, statement, or
			 report in electronic form accessible by computers.;
				(2)in subparagraph (B), by striking 48
			 hours and all that follows through filed electronically)
			 and inserting 24 hours; and
				(3)by striking subparagraph (D).
				IVMiscellaneous provisions
			401.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			402.Review of constitutional
			 issuesAn appeal may be taken
			 directly to the Supreme Court of the United States from any final judgment,
			 decree, or order issued by any court ruling on the constitutionality of any
			 provision of this Act or amendment made by this Act.
			403.Effective
			 dateExcept as otherwise
			 provided for in this Act, this Act and the amendments made by this Act shall
			 take effect on January 1, 2008.
			
